Citation Nr: 0835394	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a heart 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a respiratory 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to March 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Columbia, South Carolina Department of 
Veterans (VA) Regional Office (RO).  In June 2006, a Travel 
Board hearing was held at the Roanoke RO before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  In November 2006 the case was remanded for 
further development.  The veteran's claims file is now in the 
jurisdiction of the Roanoke, Virginia RO.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disability must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.

The issues of whether new and material evidence has been 
received to reopen claims of service connection for heart and 
respiratory disabilities and service connection for a 
psychiatric disability on de novo review are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDING OF FACT

1.  Unappealed rating decisions in June 1970 and May 1974 
denied, and declined to reopen, the veteran's claim of 
service connection for a psychiatric disability, essentially 
on the basis that the psychiatric disability shown (emotional 
immaturity) was a developmental disorder (and therefore not 
compensable).
2.  Evidence received since the May 1974 rating decision 
includes VA records which show diagnoses of anxiety and mood 
disorder; addresses an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disability; and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a psychiatric 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content would be harmless. 

B.		Legal Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current 38 C.F.R. § 3.156(a) definition of new and 
material evidence. New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence already of record when the last final denial of 
the claim was made, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Unappealed rating decisions in June 1970 and May 1974 denied, 
and declined to reopen, the veteran's claim of service 
connection for a psychiatric disability, essentially on the 
basis that the veteran's psychiatric disability (emotional 
immaturity) was a developmental/constitutional disorder (and 
was not compensable).  Those decisions are final.  38 
U.S.C.A. § 7105.

Evidence of record at the time of the May 1974 rating 
decision included the veteran's service treatment records 
(STRs), which show hospitalization from February 16 to March 
4, 1970 for evaluation and treatment for emotional 
immaturity.  Statements from the veteran attributing his 
psychiatric disability to his military service were also of 
record.

Evidence received since the May 1974 rating decision 
includes: an August 1977 psychological evaluation report 
showing a diagnosis of immature personality disorder; a March 
1978 psychiatric evaluation report showing a diagnosis of 
passive-aggressive personality disorder; an August 1994 VA 
mental disorders examination report showing a diagnosis of 
personality disorder (emotional immaturity, passive-
aggressive traits); VA records from 1999 to 2008 (including a 
July 2002 mental health note showing an Axis I diagnosis of 
anxiety disorder), and treatment with Zoloft and Ativan; and 
a transcript of the June 2006 Travel Board hearing.

As the veteran's claim was previously denied based 
essentially on a finding that a compensable psychiatric 
disability was not shown, for new evidence received to be 
material, it must relate to this unestablished fact, i.e., 
show an acquired psychiatric disability.  The additional 
evidence received shows an Axis I diagnosis of a compensable 
psychiatric disability, anxiety disorder has been diagnosed.  
Because the evidence directly addresses the basis for the 
previous denial of the claim, it relates to an unestablished 
fact needed to substantiate the claim of service connection 
for a psychiatric disability.  Evidence of anxiety disorder, 
along with an event (psychological intervention) in service 
to which the current disability could be attributed would 
also raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disability.  
Hence, the additional evidence received since 1974 is both 
new and material, and the claim of service connection for 
psychiatric disability may, and must, be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted. 


REMAND

The veteran's STRs reflect that emotional immaturity was 
found on psychological evaluation during hospitalization in 
1970.  A June 1970 rating decision denied service connection 
for a psychiatric disability because the disability diagnosed 
was not compensable.  On July 2002 VA examination there was 
an Axis I diagnosis of anxiety disorder (treated with 
medication).  The examiner did not address whether such 
disability might be related to the veteran's psychological 
problems in service.  The reopening of the veteran's claim 
has triggered VA's duty to assist by arranging for a medical 
examination to obtain a medical opinion addressing the 
medical question presented.

Regarding the claims pertaining to heart and respiratory 
disorders, notification letters dated in December 2006 and 
March 2008, incorrectly refer to the last final decision as 
being on June 17, 2004 (that is the decision currently on 
appeal); the prior final decision on the claims of service 
connection for a respiratory disorder, and a heart disorder 
as secondary to a respiratory disorder was in April 2002.  
The letters also were not of the specificity outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
veteran was informed of the evidence necessary to 
substantiate the underlying claim as a direct claim of 
service connection, there was no notice of what is necessary 
to substantiate a secondary service connection claim.  (A 
January 2003 rating decision denied direct service connection 
for a heart disability).  Finally, the veteran was not 
informed the specific elements of service connection that 
were found to be insufficiently substantiated in the prior 
decision denying service connection.

Notably, the Board's November 2006 remand instructed that the 
veteran was to receive Kent -compliant notice.  Under Stegall 
v. West, 11 Vet. App. 268 (1998), a remand by the Board 
confers on the veteran, as a matter of law, the right to 
strict compliance with remand orders.  The Court has held 
that the Board errs if it fails to ensure compliance with its 
remand orders, and that occurs has consistently returned such 
cases to the Board for corrective action . 

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran a 
notice letter advising him that because 
there was a prior final denial of his 
claim, i.e., the April 2002 rating 
decision, he must submit (VA must receive) 
new and material evidence to reopen the 
claim, and the further notice required in 
such claims in accordance with the Court's 
decision in Kent, supra.  The notice must 
specifically include the appropriate 
definition of new and material evidence 
(i.e. 38 C.F.R. § 3.156(a)).  He must be 
given the elements necessary to 
substantiate the underlying claim for 
service connection (direct as well as 
secondary).  He must also be specifically 
advised that his claims were previously 
denied because a chronic respiratory 
disability (to include bronchitis) was not 
shown in service, and bronchitis was not 
shown to be related to service; 
furthermore, there was no evidence of 
current heart disability (other than 
hypertension) that was shown in service or 
related to service.  He should be informed 
(regarding the respiratory disability) 
that for evidence to be new and material, 
it would have to tend to show that the 
veteran's diagnosed bronchitis was 
incurred in, or is related to service.  
Regarding heart disability, he should be 
informed that to reopen the claim of 
service connection on a direct or 
secondary basis, he would have to show 
that the current heart disability (other 
than hypertension) was manifested in, or 
is related to, his service; OR (for 
secondary, to a respiratory disorder, 
service connection) that a respiratory 
disorder is service connected, and that 
the heart disorder was caused or 
aggravated by the service connected 
respiratory disability.  He should be 
given examples of what types of evidence 
would be new and material.  He should have 
ample opportunity to respond.  The RO 
should arrange for any development 
suggested by his response.

2.  The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran, at 
least as likely as not, has a chronic 
acquired psychiatric disability that is 
related to his service/problems noted 
therein.  The opinion should include 
responses to the following:

(a) What is the correct diagnosis for the 
veteran's current psychiatric disability?
(b) Based on the record, when was the 
current psychiatric disability first 
manifested?  
(c) What is the most likely diagnostic 
explanation for the veteran's psychiatric 
problems in service?
(d) Is the veteran's current psychiatric 
disability, at least as likely as not, 
etiologically related to his psychiatric 
problems in service?  

The examiner should explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the veteran's 
claims (the one pertaining to psychiatric disability 
de novo).  If any remains denied, the RO should issue 
an appropriate supplemental statement of the case and 
afford the veteran and his representative the 
opportunity to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


